Title: Anthony Todd to John Foxcroft and Hugh Finlay, 9 December 1774
From: Todd, Anthony
To: Foxcroft, John,Finlay, Hugh


Gentlemen,
Decemr. 9th. 1774
The Detention of the Lord Hyde Packet Boat for the Governments Dispatches enables me to acquaint you in addition to my Letter of the 7th. Instant that Dr. Franklin and the Accountant General have had a meeting in order to settle the General Accounts to the 5th. of April last but they are made out in so loose and careless not to say incorrect manner that this has not been effected the Balance being spread out through a variety of accounts of Deputies General, Surveyor Comptroller &c instead of being drawn into one point of view in a clear state of Debtor and Creditor between the Deputies General only and this Office as repeatedly has been requested and forms of Accounts sent for that purpose. I now inclosed another with the Postmaster General’s Commands to send the Accounts under this form for the future and hope for your own sakes you will comply with these directions.
The Copies of your Deputies Accounts are shamefully incorrect the second in the Book of Geo. Sanderson of Lancaster though consisting of only six Articles on each side being wrong cast both Debtor and Creditor.
Inclosed is an Account of the sums paid in by Dr. Franklin and he acknowledges a Balance of Nine Hundred and seventy three Pounds and five pence still remaining in his Hands which he is ready to pay as soon as you have given him up the Vouchers and sent him a Discharge, you will therefore examine whether the several Sums make up the Amount of the Money paid into His Hands on Account of this Revenue. I am Gentlemen &c
Anth Todd Secy:
To Messrs. Foxcroft & Finlay  New York.
